  Case 17-01577         Doc 41     Filed 03/05/19 Entered 03/05/19 12:23:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-01577
         LINDA K FARMER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/19/2017.

         2) The plan was confirmed on 04/17/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/03/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-01577        Doc 41       Filed 03/05/19 Entered 03/05/19 12:23:29                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,850.00
       Less amount refunded to debtor                            $548.00

NET RECEIPTS:                                                                                     $6,302.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,492.30
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $283.62
    Other                                                                   $310.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,085.92

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVANCE AMERICA                  Unsecured           1.00           NA              NA            0.00       0.00
America's Fi                     Unsecured           1.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured           1.00      1,089.72        1,089.72           0.00       0.00
AT&T SERVICES INC                Unsecured         620.63      1,100.64        1,100.64           0.00       0.00
AT&T SERVICES INC                Unsecured            NA       1,257.25        1,257.25           0.00       0.00
CAPITAL SOLUTION INVESTMENTS     Unsecured         778.60           NA              NA            0.00       0.00
CERASTES LLC                     Unsecured         295.00        295.00          295.00           0.00       0.00
CERASTES LLC                     Unsecured         510.00        510.00          510.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,076.00       1,010.00        1,010.00           0.00       0.00
COOK COUNTY DEPT OF REVENUE      Unsecured          90.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured           0.00           NA              NA            0.00       0.00
ER SOLUTIONS                     Unsecured         107.00           NA              NA            0.00       0.00
FIRST NATIONAL BANK OMAHA        Unsecured         347.00        327.32          327.32           0.00       0.00
FIRST PAY LOANS                  Unsecured         500.00           NA              NA            0.00       0.00
GM FINANCIAL                     Secured        8,700.00       9,982.81        9,982.81      3,377.36     838.72
GM FINANCIAL                     Unsecured      1,804.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         404.00        458.66          458.66           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         456.66        527.46          527.46           0.00       0.00
JPMORGAN CHASE BANK              Unsecured         200.00           NA              NA            0.00       0.00
LOAN EXPRESS                     Unsecured         778.00           NA              NA            0.00       0.00
PARADISE CASH ADVANCE            Unsecured         755.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured         200.00      1,065.13        1,065.13           0.00       0.00
PAYDAY LOAN STORE                Unsecured         682.00      1,275.98        1,275.98           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         741.49        741.49          741.49           0.00       0.00
PORANIA LLC                      Unsecured         510.00           NA              NA            0.00       0.00
PREMIER BANKCARD                 Unsecured         527.46           NA              NA            0.00       0.00
PROGRESSIVE DEBT RELIEF          Unsecured         100.00           NA              NA            0.00       0.00
REAL HELP PAYDAY LOANS           Unsecured         500.00           NA              NA            0.00       0.00
RESORT SOLUTIONS                 Unsecured           1.00           NA              NA            0.00       0.00
SPEEDY CASH                      Unsecured         500.00           NA              NA            0.00       0.00
TARGET CASH NOW                  Unsecured         800.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-01577        Doc 41     Filed 03/05/19 Entered 03/05/19 12:23:29                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
T-MOBILE/T-MOBILE USA INC      Unsecured         107.73             NA           NA             0.00         0.00
Trident Asset Manageme         Unsecured         220.00             NA           NA             0.00         0.00
VIP CREDITOR                   Unsecured           0.00             NA           NA             0.00         0.00
WAUKEGAN LOAN MGMT             Unsecured      1,651.00              NA           NA             0.00         0.00
WILLIAMSON & BROWN LLC         Unsecured            NA           300.00       300.00            0.00         0.00
ZOCA LOANS                     Unsecured         800.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $9,982.81          $3,377.36                 $838.72
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $9,982.81          $3,377.36                 $838.72

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00                $0.00
       Domestic Support Ongoing                               $0.00                 $0.00                $0.00
       All Other Priority                                     $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                               $9,958.65                 $0.00                $0.00


Disbursements:

       Expenses of Administration                              $2,085.92
       Disbursements to Creditors                              $4,216.08

TOTAL DISBURSEMENTS :                                                                           $6,302.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-01577         Doc 41      Filed 03/05/19 Entered 03/05/19 12:23:29                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
